DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Embodiment I, Figs. 1 and 2, claims 1, and 3 in the reply filed on October 15, 2021 is acknowledged.  Claims 2 and 4-8 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echigo et al. (Echigo) (US 5,483,106 A).
In regards to claim 1, Echigo (Figs. 1A, 1B and associated text) discloses a sensor chip (item 1) having a sensor that outputs a signal corresponding to a physical quantity; a support member (item 2) to which the sensor chip (item 1) is mounted; an adhesive layer (items 3 or 3 plus 4) disposed on a side face of the support member (item 2), the adhesive layer (items 3 or 3 plus 4) supporting the sensor chip (item 1); and a wire (item 5) electrically connected to the sensor chip (item 1) on a side face of the sensor chip (item 1), the side face of the sensor chip (item 1) being opposite to the adhesive layer (items 3 or 3 plus 4), wherein the adhesive layer (items 3 or 3 plus 4) includes a material exhibiting a dilatancy property (col. 4, lines 1-25) in which a shear stress increases in a multi-dimensional function as a shear rate increases.
In regards to claim 2, Echigo (Figs. 1A, 1B and associated text) discloses wherein the adhesive layer (items 3 or 3 plus 4) is partially made of a modified adhesive layer (items 3 or 3 plus 4) that includes a material exhibiting dilatancy property (col. 4, lines 1-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsman (US 2005/0173811 A1) in view of Abrams (US 2018/0171192 A1).
In regards to claim 1, Kinsman (Figs. 8, 9, 12, 13 and associated text) discloses a sensor chip (item 52) having a sensor that outputs a signal corresponding to a physical quantity; a support member (item 2) to which the sensor chip (item 52) is mounted; an adhesive layer (item 54) disposed on a side face of the support member (item 2), the adhesive layer (item 54) supporting the sensor chip (item 52); and a wire (item 60) electrically connected to the sensor chip (item 52) on a side face of the sensor chip (item 52), the side face of the sensor chip (item 52) being opposite to the adhesive layer (item 54), but does not specifically disclose wherein the adhesive layer (item 54) includes a material exhibiting a dilatancy property in which a shear stress increases in a multi-dimensional function as a shear rate increases.
In regards to claim 3, Kinsman (Figs. 8, 9, 12, 13 and associated text) disclose wherein the adhesive layer (item 54) is partially made of a modified adhesive layer (item 54, paragraph 32) but does not specifically disclose a modified adhesive layer that includes a material exhibiting a dilatancy property.  
In regards to claims 1 and 3, Abrams (paragraph 90) discloses a modified adhesive layer (mixture of fumed silica, SiO2, and liquid silicone, mixture of high and low elasticity materials) that includes a material exhibiting a dilatancy property.  Examiner notes that the Applicant has defined a dilatant fluid as a mixture of a low elasticity material such as silicone and a highly elasticity material such as SiO2 (See page 7, lines16-21 of Applicant’s specification).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kinsman with the teachings Abram for the purpose of a silicone adhesive (Abstract) or adhesive in general.
s 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsman (US 2005/0173811 A1) in view of Echigo et al. (Echigo) (US 5,483,106 A).
In regards to claims 1 and 3, Kinsman as modified Echigo discloses the Applicant’s claimed invention.  See teachings above.  
In regards to claims 1 and 3, Echigo (Figs. 1A, 1B and associated text) discloses wherein the adhesive layer (items 3 or 3 plus 4) is partially made of a modified adhesive layer (items 3 or 3 plus 4) that includes a material exhibiting dilatancy property (col. 4, lines 1-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kinsman with the teachings Echigo for the purpose of an adhesive.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou (US 2005/0173810 A1 now US 7,223,637 B2) in view of Abrams (US 2018/0171192 A1).
In regards to claim 1, Saitou (Figs. 1-2C and associated text) discloses a sensor chip (item 20) having a sensor that outputs a signal corresponding to a physical quantity; a support member (item 10) to which the sensor chip (item 20) is mounted; an adhesive layer (items 30 or 32) disposed on a side face of the support member (item 10), the adhesive layer (item 30) supporting the sensor chip (item 20); and a wire (item 40) electrically connected to the sensor chip (item 20) on a side face of the sensor chip (item 20), the side face of the sensor chip (item 20) being opposite to the adhesive layer (items 30 or 32), but does not specifically disclose wherein the adhesive layer includes a material exhibiting a dilatancy property in which a shear stress increases in a multi-dimensional function as a shear rate increases.
In regards to claim 3, Saitou (Figs. 1-2C and associated text) discloses wherein the adhesive layer (item 30) is partially made of a modified adhesive layer (item 30), but does not specifically disclose that the modified adhesive layer includes a material exhibiting dilatancy property.
In regards to claims 1 and 3, Abrams (paragraph 90) discloses a modified adhesive layer (mixture of fumed silica, SiO2, and liquid silicone, mixture of high and low elasticity materials) that includes a material exhibiting a dilatancy property.  Examiner notes that the Applicant has defined a dilatant fluid as a mixture of a low elasticity material such as silicone and a highly elasticity material such as SiO2 (See page 7, lines16-21 of Applicant’s specification).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Saitou with the teachings Abram for the purpose of a silicone adhesive (Abstract) or adhesive in general.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou (US 2005/0173810 A1 now US 7,223,637 B2) in view of Echigo et al. (Echigo) (US 5,483,106 A).
In regards to claims 1 and 3, Saitou as modified Echigo discloses the Applicant’s claimed invention.  See teachings above.  
In regards to claims 1 and 3, Echigo (Figs. 1A, 1B and associated text) discloses wherein the adhesive layer (items 3 or 3 plus 4) is partially made of a modified adhesive layer (items 3 or 3 plus 4) that includes a material exhibiting dilatancy property (col. 4, lines 1-25).
.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ao (US 5,828,116) in view of Abrams (US 2018/0171192 A1).
In regards to claim 1, Ao (Figs. 2, 3, 14 and associated text) discloses a sensor chip (items 3, 65) having a sensor that outputs a signal corresponding to a physical quantity; a support member (items 1, 63) to which the sensor chip (items 3, 65) is mounted; an adhesive layer (item 24) disposed on a side face of the support member (items 1, 63), the adhesive layer (item 24) supporting the sensor chip (items 3, 65); and a wire (items 42, 36, 35, 39, 66) electrically connected to the sensor chip (item 3) on a side face of the sensor chip (items 3, 65), the side face of the sensor chip (items 3, 65) being opposite to the adhesive layer (item 24), but does not specifically disclose wherein the adhesive layer includes a material exhibiting a dilatancy property in which a shear stress increases in a multi-dimensional function as a shear rate increases.
In regards to claim 3, Ao (Figs. 2, 3, 14 and associated text) discloses wherein the adhesive layer (item 24) is partially made of a modified adhesive layer (item 24), but does not specifically disclose that the modified adhesive layer includes a material exhibiting dilatancy property.
In regards to claims 1 and 3, Abrams (paragraph 90) discloses a modified adhesive layer (mixture of fumed silica, SiO2, and liquid silicone, mixture of high and low elasticity materials) that includes a material exhibiting a dilatancy property.  Examiner notes that the 2 (See page 7, lines16-21 of Applicant’s specification).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ao with the teachings Abram for the purpose of a silicone adhesive (Abstract) or adhesive in general.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ao (US 5,828,116) in view of Echigo et al. (Echigo) (US 5,483,106 A).
In regards to claims 1 and 3, Ao as modified Echigo discloses the Applicant’s claimed invention.  See teachings above.  
In regards to claims 1 and 3, Echigo (Figs. 1A, 1B and associated text) discloses wherein the adhesive layer (items 3 or 3 plus 4) is partially made of a modified adhesive layer (items 3 or 3 plus 4) that includes a material exhibiting dilatancy property (col. 4, lines 1-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ao with the teachings Echigo for the purpose of an adhesive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.  All references listed that were not used in the rejection disclose silicone pressure sensitive adhesive compositions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 23, 2021